Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 18, 2021.
	Applicant has amended claims 1-3, 5-6, 10-24.
	Claims 4, 7-9 are cancelled.
	Claims 1-3, 5-6, 10-24 are pending.
	Claims 13-16 are withdrawn from consideration
	Claims 1-3, 5-6, 10-12, 17-24 are under examination.

Election/Restrictions
In papers filed 03/18/2021, Applicant argues that claims 13-16 should not be withdrawn from consideration per the Restriction and Election of Species Requirement mailed 04/23/2020. As stated in the Office action mailed 11/18/2020 (pages 2-3), Applicant’s grounds of traversal were not found persuasive and the requirement has been made FINAL. Examiner recognizes that the scope of claim 1 embraces the combination of compounds recited in claim 13; however, the claims recite other distinct combinations of compounds that are under examination in this Office action. If the scope of claim 1 is found allowable, the issue of rejoinder will be revisited at that time.

 


Priority
	This application is a National Stage of International Application No. PCT/JP2016/073356 filed August 8, 2016, claiming priority based on Japanese Patent Application No. JP2015-157697 filed August 7, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Specification
	The prior objection to the disclosure, for improper use of trademarks, is withdrawn. Applicant corrected said deficiencies in papers filed 03/18/2021.


Claim Objections
	The prior objection to the claims, for improper use of acronyms, is withdrawn. Applicant corrected said deficiencies in papers filed 03/18/2021.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





The prior rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, is withdrawn. Applicant amended the independent claim 5 to recite a medium comprising at least one selected from the group consisting of insulin, 3-isobutyl-1-methylxanthine, dexamethasone, and indomethacin. The working examples disclosed in the specification discloses culturing fibroblast in an induction medium comprising isobutylmethylxanthine (IBMX), dexamethasone, insulin, T3 (i.e. a thyroid hormone), and rosiglitazone (i.e. a PPARγ agonist), and a TGFβ/SMAD pathway inhibitor (e.g. D4476, SB431542, ALK5 inhibitor) to achieve brown adipocytes. See, for example, paragraphs [0098, 0100-0101]. Furthermore, Applicant remarks that the thyroid hormone and the PPARγ agonist are not essential (page 22).


The prior rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, is withdrawn. Applicant amended the independent claim 1 to recite a culturing step in a medium comprising at least one selected from the group consisting of insulin, 3-isobutyl-1-methylxanthine, dexamethasone, and indomethacin. The working examples disclosed in the specification discloses culturing fibroblast in an induction 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	The prior rejection of claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, is withdrawn.  Applicant amended the independent claim 1 to recite a culturing step in a medium comprising at least one selected from the group consisting of insulin, 3-isobutyl-1-methylxanthine, dexamethasone, and indomethacin. The working examples disclosed in the specification discloses culturing fibroblast in an induction medium comprising isobutylmethylxanthine (IBMX), dexamethasone, insulin, T3 (i.e. a thyroid hormone), and rosiglitazone (i.e. a PPARγ agonist), and a TGFβ/SMAD pathway inhibitor (e.g. D4476, SB431542, ALK5 inhibitor) to achieve brown adipocytes. See, for example, paragraphs 


Claim Rejections - 35 USC § 102 
The prior rejections under 35 U.S.C. 102, as being anticipated by Zhu et al. “Direct Conversion of Porcine Embryonic Fibroblasts into Adipocytes by Chemical Molecules”, CELLULAR REPROGRAMMING Volume 14, Number 2, 2012, pages 99-105, of record in IDS, are withdrawn. In papers filed 03/18/2021, Applicant amended the independent claims 1 and 5 to recite wherein the medium comprises at least one selected from the group consisting of insulin, 3-isobutyl-1-methylxanthine, dexamethasone, and indomethacin, necessitating new grounds of rejection. Zhu discloses a method comprising converting a porcine fibroblast to an adipocyte by culturing the fibroblast in a medium in the presence of the TGFβ/SMAD pathway inhibitor SB-431542 (see ABSTRACT, and page 100, col. 1-2, joining paragraph, “chemical induction medium”; paragraphs [0052-0053] of the instant specification identifies SB-431542 as a TGFβ/SMAD pathway inhibitor). Zhu separately discloses culturing fibroblast in a medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) (page 100, col. 1-2, joining paragraph, “hormonal induction medium”). That is, Zhu does not disclose culturing the fibroblast in the presence of SB-431542 and at least one of insulin, dexamethasone, and isobutylmethylxanthine (IBMX). Applicant’s arguments regarding the 35 USC 102 rejection over Zhu (pages 24-25) are moot because the rejection is withdrawn.


Claim Rejections - 35 USC § 103
The prior rejections under 35 U.S.C. 103 are withdrawn. In papers filed 03/18/2021, Applicant amended the independent claims 1 and 5 to recite wherein the medium comprises at least one selected from the group consisting of insulin, 3-isobutyl-1-methylxanthine, dexamethasone, and indomethacin, necessitating new grounds of rejection.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-12, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Valyasevi et al. “Stimulation of Adipogenesis, Peroxisome Proliferator- Activated Receptor-γ (PPARγ), and Thyrotropin Receptor by PPARγ Agonist in Human Orbital Preadipocyte Fibroblasts”, J Clin Endocrinol Metab, May 2002, 87(5):2352–2358, in view of Zhu et al. “Direct Conversion of Porcine Embryonic Fibroblasts into Adipocytes by Chemical Molecules”, CELLULAR REPROGRAMMING Volume 14, Number 2, 2012, pages 99-105, of record in IDS; and US Patent 10,758,519 B2 to Kiuchi et al. (priority to PCT application filed June 23, 2015; published as WO2015/199097 on December 30, 2015).
Valyasevi teaches a method for generating an adipocyte, comprising converting a human fibroblast to an adipocyte by culturing the fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) added with T3 and rosiglitazone (see Materials and Methods, “Cell culture and adipocyte differentiation” subsection, on pages 2352-
Valyasevi reports generation of adipocytes generically. In other words, Valyasevi does not distinguish between brown and white adipocytes. Paragraph [0032] of the instant specification discloses that “[t]he presence of a brown adipocyte can be confirmed by a known method” and mentions Oil Red O staining as an example. Furthermore, paragraph [0086] discloses “obtainment of brown adipocyte can be detected by possible staining by Oil Red O staining”. Valyasevi reports positive Oil Red O staining of the generated adipocytes (page 2354, col. 1-2, joining paragraph). Thus, Valyasevi’s adipocytes appear to read on Applicant’s “brown adipocytes” under the broadest reasonable interpretation. 
Valyasevi does not teach that the cell culture medium further comprises a TGFβ/SMAD pathway inhibitor. Prior to the effective filing date of the instantly claimed invention, Zhu is considered relevant prior art for teaching a method for generating an adipocyte, comprising converting a porcine fibroblast to an adipocyte by culturing the fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) and in the presence of SB-431542 (see ABSTRACT, and page 100, col. 1-2, joining paragraph). Paragraphs [0052-0053] of the instant specification disclose that SB-431542 is a TGFβ/SMAD pathway inhibitor. In addition, prior to the effective filing date of the instantly claimed invention, Kiuchi is considered relevant prior art for teaching that combined use of rosiglitazone and SB-431542 synergistically increased expression level of UCP-1 in preadipocytes (see Figure 8 and col. 23, lines 28-42; support can be found in Figure 8 on page 4 of the Drawings of the WIPO publication WO2015/199097). Kiuchi teaches that UCP-1 is specifically expressed by brown adipose cells (i.e. brown adipocytes) (see col. 1, lines 16-20); and paragraph [0032] of the instant specification identifies UCP-1 expression as “one of the particularly preferable indices of brown adipocytes”. prima facie obvious to one of ordinary skill in the art to modify the cell culture medium, as taught by Valyasevi, to further comprise SB-431542 (i.e. a TGFβ/SMAD pathway inhibitor), as taught by Zhu and Kiuchi, with a reasonable expectation of success because Zhu reports that “PEFs [porcine embryonic fibroblasts] can be converted into adipocytes by inhibiting the TGF-β signaling pathway” (page 103, col. 1-2, joining paragraph) and Kiuchi teaches that combined use of rosiglitazone and SB-431542 synergistically increases expression level of UCP-1 (see Figure 8), which is a specific marker of brown adipocytes (see Kiuchi, col. 1, lines 16-20; compare to paragraph [0032] of the instant specification). An artisan would be motivated to modify the cell culture medium, as taught by Valyasevi, to further comprise SB-431542 (i.e. a TGFβ/SMAD pathway inhibitor), as taught by Zhu and Kiuchi, because Zhu teaches that “our chemical molecule-based method [i.e. using SB-431542] has more economical applications than the transgenic cocktail because it effectively eliminates any risk of genomic modification, it offers the safest method for altering the cell fates that have been described so far” (pages 104-105, joining paragraph), and Kiuchi teaches that combined use of rosiglitazone and SB-431542 synergistically increases expression level of UCP-1 (see Figure 8), which is a specific marker of brown adipocytes (see Kiuchi, col. 1, lines 16-20; compare to paragraph [0032] of the instant specification).
With respect to claims 5-6, 11-12, 21-24, which recite a kit for converting a differentiated somatic cell to a brown adipocyte, Valyasevi teaches a method step of culturing fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) added with T3 and rosiglitazone; Zhu teaches a method step of culturing a fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) and in the presence of a SB-431542; and Kiuchi teaches that combined use of rosiglitazone and SB-431542 synergistically increased expression level of UCP-1 in preadipocytes. The ordinary prima facie obvious over Valyasevi, Zhu, and Kiuchi.

Response to arguments: In papers filed 03/18/2021, Applicant argues “However, none of the cited art discloses or suggests (1) at least one of insulin, 3-isobutyl-1-methylxanthine, dexamethasone, and indomethacin, and (2) a TGFβ/SMAD pathway inhibitor, such as SB431542, in combination. Applicant respectfully submits that one having ordinary skill in the art would have had no reason to provide for the claimed combination of elements” (page 26). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Valyasevi teaches that the adipocyte induction medium comprises insulin, dexamethasone, isobutylmethylxanthine (IBMX), T3, and rosiglitazone (see Materials and Methods, “Cell culture and adipocyte differentiation” subsection, on pages 2352-2353); Zhu teaches that the adipocyte medium comprises the TGFβ/SMAD pathway inhibitor SB-431542 (see ABSTRACT, and page 100, col. 1-2, joining paragraph); and Kiuchi teaches that combined use of rosiglitazone and SB-431542 synergistically increases expression level of UCP-1 (see Figure 8), which is a specific marker of brown adipocytes (see Kiuchi, col. 1, lines 16-20; see also paragraph [0032] of the instant specification). An artisan would be motivated to modify the cell culture medium for converting fibroblast to brown adipocyte, as taught by Valyasevi, to further comprise SB-431542 (i.e. a 

Applicant further argues that ‘the Examiner incorrectly refers to "brown adipocytes" in Valyasevi. However, Valyasevi does not specify whether the adipocytes are white adipocytes or brown adipocytes. Rather, Valyasevi simply describes differentiation into adipocytes, generically. On the other hand, the present application confirms that the cells are brown adipocytes by the expression of UCP-1, and the claims recite a method of generating brown adipocytes specifically. Applicant notes that white adipocytes and brown adipocytes have opposite effects in terms of fat storage and burning. At least because Valyasevi is silent as to the type of adipocyte, it would not have been obvious to one skilled in the art to arrive at a method of generating brown adipocytes from the cited art’ (page 26). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the instant claims do not recite that the generated cell type (Applicant’s “brown adipocyte”) express UCP-1. Valyasevi reports generation of adipocytes generically. In other words, Valyasevi does not distinguish between brown and white adipocytes. Paragraph [0032] of the 

Applicant further argues that “Although Kiuchi discloses a promoter of UCP-1, which is present in brown adipocytes, there is no reason other than impermissible hindsight to combine Kiuchi with Zhu and Valyasevi to arrive at the claimed embodiments” (page 27). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it is unclear on what grounds Applicant considers the combination of Kiuchi with Zhu and Valyasevi to rely on impermissible hindsight. The conclusion of obviousness is based on the teachings found in the cited prior art. 

. 




Double Patenting
The prior nonstatutory double patenting rejections are withdrawn. In papers filed 03/18/2021, Applicant amended the independent claims 1 and 5 to recite wherein the medium comprises at least one selected from the group consisting of insulin, 3-isobutyl-1-methylxanthine, dexamethasone, and indomethacin, necessitating new grounds of rejection.


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 

Claims 1-3, 10, 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, and 16 of copending Application No. 15/769,595 (reference application), filed September 17, 2018, in view of Valyasevi et al. “Stimulation of Adipogenesis, Peroxisome Proliferator- Activated Receptor-γ (PPARγ), and Thyrotropin Receptor by PPARγ Agonist in Human Orbital Preadipocyte Fibroblasts”, J Clin Endocrinol Metab, May 2002, 87(5):2352–2358.
Regarding instant claim 1, claim 1 of ‘595 recites a method comprising a step of culturing a differentiated somatic cell of a mammal in a medium in the presence of a TGF-β pathway inhibitor. With respect to the recitation in the preamble of instant claim 1 that the somatic cell is converted into a brown adipocyte, this recitation merely states the purpose of the instantly claimed invention and does not clearly limit the structure of the claim. See MPEP 2111.02, section II. Nonetheless, claim 7 of ‘595 recites that the somatic cell is converted to a brown adipocyte.
The claims of ‘595 do not recite that the culture medium comprises at least one selected from the group consisting of insulin, 3-isobutyl-1-methylxanthine, dexamethasone, and indomethacin. Prior to the effective filing date of the instantly claimed invention, Valyasevi is considered relevant prior art for teaching a method for generating an adipocyte, comprising converting a human fibroblast to an adipocyte by culturing the fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) added with T3 and rosiglitazone (see Materials and Methods, "Cell culture and adipocyte differentiation" subsection, on pages 2352-2353). Valyasevi further identifies dexamethasone and IBMX as "components necessary for complete adipocyte differentiation" (see page 2352, col. 2, "For other (i.e. cPGI2, dexamethasone, and IBMX). These cultures are here referred to as nondifferentiated cultures."). 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the culture medium, as recited in ‘595, to comprise insulin, 3-isobutyl-1-methylxanthine, and dexamethasone, as taught by Valyasevi, with a reasonable expectation of success because Valyasevi successfully converts fibroblast into adipocytes in a medium comprising insulin, 3-isobutyl-1-methylxanthine, and dexamethasone. An artisan would be motivated to modify the culture medium, as recited in ‘595, to comprise insulin, 3-isobutyl-1-methylxanthine, and dexamethasone, as taught by Valyasevi, because Valyasevi further identifies dexamethasone and 3-isobutyl-1-methylxanthine as "components necessary for complete adipocyte differentiation" (see page 2352, col. 2).
Regarding instant claim 17, claims 2-3 of ‘595 recite that the TGF-β pathway inhibitor is D4476, SB431542, LY2157299, and ALK5 inhibitor.
Regarding instant claims 2 and 18, claim 7 of ‘595 recites that the somatic cell is fibroblast. Examiner also notes that claim 7 further recites that the fibroblast is converted to a brown adipocyte.
Regarding instant claims 3, 10, 19-20, claim 16 of ‘595 recites wherein the medium for inducing differentiation of the somatic cell comprises PPAR-γ agonist. Moreover, claim 16 depends on claim 7, which recites that a fibroblast is converted to a brown adipocyte. Claim 16 of ‘595 does not recite that the induction medium further comprises a thyroid hormone. However, Valyasevi teaches a method for generating an adipocyte, comprising converting a human fibroblast to an adipocyte by culturing the fibroblast in an adipocyte induction medium comprising T3 and prima facie obvious to one of ordinary skill in the art to modify the adipocyte induction medium comprising a PPARγ agonist, as recited in claim 16 of ‘595, to further comprise T3 (i.e. a thyroid hormone), as taught by Valyasevi, with a reasonable expectation of success because Valyasevi successfully converts a human fibroblast to a brown adipocyte by culturing the fibroblast in an adipocyte induction medium comprising T3 (i.e. a thyroid hormone) and rosiglitazone (i.e. a PPARγ agonist) (see Materials and Methods, “Cell culture and adipocyte differentiation” subsection, on pages 2352-2353). An artisan would be motivated to modify the adipocyte induction medium, as recited in claim 16 of ‘595, to further comprise T3 (i.e. a thyroid hormone), as taught by Valyasevi, because Valyasevi achieves an adipocyte by culturing a fibroblast in an adipocyte induction medium comprising T3 (i.e. a thyroid hormone) and rosiglitazone (i.e. a PPARγ agonist).


Claims 5-6, 11-12, 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, and 16 of copending Application No. 15/769,595 (reference application), filed September 17, 2018; in view of US 2010/0216181 A1 to Daigh et al; and Valyasevi et al. “Stimulation of Adipogenesis, Peroxisome Proliferator- Activated Receptor-γ (PPARγ), and Thyrotropin Receptor by PPARγ Agonist in Human Orbital Preadipocyte Fibroblasts”, J Clin Endocrinol Metab, May 2002, 87(5):2352–2358. Nonetheless, claim 7 of ‘595 recites that the somatic cell is converted to a brown adipocyte.
Regarding instant claim 5, claim 1 of ‘595 recites a method comprising a step of culturing a differentiated somatic cell of a mammal in a medium in the presence of a TGF-β pathway inhibitor. However, claim 1 of ‘595 does not recite a kit for converting a differentiated somatic cell. Prior to the effective filing date of the instantly claim invention, Daigh is considered relevant prior art for teaching kits comprising medium and reagents for use in cellular differentiation (see paragraphs [0142-0145]). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to produce a kit comprising a medium and a TGF-β pathway inhibitor because Daigh teaches use of kits comprising medium and reagents for cellular differentiation, and claim 1 of ‘595 recites a method of differentiating a somatic cell using medium and a TGF-β pathway inhibitor.
The claims of ‘595 do not recite that the culture medium comprises at least one selected from the group consisting of insulin, 3-isobutyl-1-methylxanthine, dexamethasone, and indomethacin. Prior to the effective filing date of the instantly claimed invention, Valyasevi is considered relevant prior art for teaching a method for generating an adipocyte, comprising converting a human fibroblast to an adipocyte by culturing the fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) added with T3 and rosiglitazone (see Materials and Methods, "Cell culture and adipocyte differentiation" subsection, on pages 2352-2353). Valyasevi further identifies dexamethasone and IBMX as "components necessary for complete adipocyte differentiation" (see page 2352, col. 2, "For other experiments, fibroblasts derived from the same patients' orbital tissues were maintained for the same period of time in medium lacking several of the components necessary for complete adipocyte differentiation (i.e. cPGI2, dexamethasone, and IBMX). These cultures are here referred to as nondifferentiated cultures."). 
prima facie obvious to one of ordinary skill in the art to modify the culture medium, as recited in ‘595, to comprise insulin, 3-isobutyl-1-methylxanthine, and dexamethasone, as taught by Valyasevi, with a reasonable expectation of success because Valyasevi successfully converts fibroblast into adipocytes in a medium comprising insulin, 3-isobutyl-1-methylxanthine, and dexamethasone. An artisan would be motivated to modify the culture medium, as recited in ‘595, to comprise insulin, 3-isobutyl-1-methylxanthine, and dexamethasone, as taught by Valyasevi, because Valyasevi further identifies dexamethasone and 3-isobutyl-1-methylxanthine as "components necessary for complete adipocyte differentiation" (see page 2352, col. 2).
Furthermore, Valyasevi teaches a method step of culturing fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) added with T3 and rosiglitazone. The ordinary artisan would reasonably expect the elements used in the culturing step (e.g. induction medium comprising insulin, dexamethasone, and IBMX) to be packaged prior to use, and therefore be considered a “kit” for converting a fibroblast to a brown adipocyte under the broadest reasonable interpretation. See MPEP 2144.01.
With respect to the recitation in the preamble of instant claim 5 that the kit is “for converting a differentiated somatic cell to a brown adipocyte”, this recitation merely states the intended use of the instantly claimed invention and does not clearly limit the structure of the claim. See MPEP 2111.02, section II.
Regarding instant claim 21, claims 2-3 of ‘595 recite that the TGF-β pathway inhibitor is D4476, SB431542, LY2157299, and ALK5 inhibitor.
Regarding instant claims 11 and 22, claim 7 of ‘595 recites that the somatic cell is fibroblast. Examiner also notes that claim 7 further recites that the fibroblast is converted to a brown adipocyte.
Regarding instant claims 6, 12, 23-24, claim 16 of ‘595 recites wherein the medium for inducing differentiation of the somatic cell comprises PPAR-γ agonist. Moreover, claim 16 depends on claim 7, which recites that a fibroblast is converted to a brown adipocyte. Claim 16 of ‘595 does not recite that the induction medium further comprises a thyroid hormone. However, Valyasevi teaches considered relevant prior art for teaching a method for generating an adipocyte, comprising converting a human fibroblast to an adipocyte by culturing the fibroblast in an adipocyte induction medium comprising T3 and rosiglitazone (see Materials and Methods, “Cell culture and adipocyte differentiation” subsection, on pages 2352-2353). Paragraphs [0044-0045] of the instant specification discloses that T3 and Rosiglitazone are a thyroid hormone and a PPARγ agonist, respectively. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the adipocyte induction medium comprising a PPARγ agonist, as recited in claim 16 of ‘595, to further comprise T3 (i.e. a thyroid hormone), as taught by Valyasevi, with a reasonable expectation of success because Valyasevi successfully converts a human fibroblast to an adipocyte by culturing the fibroblast in an adipocyte induction medium comprising T3 (i.e. a thyroid hormone) and rosiglitazone (i.e. a PPARγ agonist) (see Materials and Methods, “Cell culture and adipocyte differentiation” subsection, on pages 2352-2353). An artisan would be motivated to modify the adipocyte induction medium, as recited in claim 16 of ‘595, to further comprise T3 (i.e. a thyroid hormone), as taught by Valyasevi, because Valyasevi achieves an adipocyte by culturing a fibroblast in an adipocyte induction medium comprising T3 (i.e. a thyroid hormone) and rosiglitazone (i.e. a PPARγ agonist).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633